                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     JAMES MONAHAN,                                     Case No. 19-cv-03507-LB
                                  12                    Petitioner,
Northern District of California
 United States District Court




                                                                                            ORDER OF TRANSFER
                                  13             v.
                                                                                            Re: ECF No. 1
                                  14     PASHILK,
                                  15                    Respondent.

                                  16

                                  17      James Monahan, who was convicted in Mendocino County Superior Court and now is

                                  18   incarcerated at the Valley State Prison in Chowchilla, has filed a petition for writ of habeas corpus

                                  19   under 28 U.S.C. § 2254 to challenge a prison disciplinary decision. As a result of that disciplinary

                                  20   decision, Mr. Monahan lost 91 days of time credits. (ECF No. 1 at 10.) The petition challenges the

                                  21   execution of Mr. Monahan’s sentence. The prison at which he is incarcerated is in Madera County,

                                  22   within the venue of the Eastern District of California. Venue is proper in a habeas action in either

                                  23   the district of confinement or the district of conviction, 28 U.S.C. § 2241(d); however, the district

                                  24   of confinement is the preferable forum to review the execution of a sentence. See Habeas L.R.

                                  25   2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Because Mr. Monahan is

                                  26   confined in the Eastern District of California and challenging the execution of his sentence,

                                  27   pursuant to 28 U.S.C. § 1404(a) and Habeas L.R. 2254-3(b), and in the interests of justice, this

                                  28   action is TRANSFERRED to the United States District Court for the Eastern District of

                                       ORDER – No. 19-cv-03507-LB
                                   1   California. The clerk shall transfer this matter forthwith.

                                   2      IT IS SO ORDERED.

                                   3      Dated: June 26, 2019

                                   4                                                     ______________________________________
                                                                                         LAUREL BEELER
                                   5                                                     United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-03507-LB                         2
